Case 2:20-cv-05345-CBM-KS Document17 Filed 06/17/20 Page1of1 Page ID #:183

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. 20-CV-05345-CBM-KS Date June 17, 2020

 

 

Title Yayomi Kanai v. United States Department of Homeland Security, et al.

 

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE
YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
NONE PRESENT NONE PRESENT
Proceedings:

IN CHAMBERS- ORDER TO SHOW CAUSE RE DKT. NO. 2

Plaintiff Yayomi Kanai filed an ex parte application for a temporary restraining order on June 16, 2020 (the
Application”). (Dkt. No. 2.) In the Application, Plaintiff argues the Court has jurisdiction pursuant to the
Administrative Procedure Act, 5 U.S.C. §§ 551, et seg. (Dkt. No. 2 at p. 5: see also Dkt. No. 1 (Compl.) § 16.)

The Ninth Circuit holds that “despite the broad language of the Administrative Procedure Act, it is well
settled that the APA does not independently confer jurisdiction on the district courts.” Gallo Cattle Co. v. U.S.
Dep’t of Agriculture, 159 F.3d 1194, 1198 (9th Cir. 1998): see also Navajo Nation v. Dep’t of the Interior, 876 F.3d
1144, 1171 (9th Cir. 2017). “Rather[,] the APA prescribes standards for judicial review of an agency action, once
jurisdiction is otherwise established.” Id.

Neither the Complaint nor the Application identify the decision issued by Defendant United States
Citizenship and Immigration Services (“USCIS”) as final, or authority providing that a district court may review
that decision.

Plaintiff is ordered to show cause why this Court has jurisdiction over this action no later than June
18, 2020, at 4:00 p.m. Plaintiff's supplemental brief regarding jurisdiction should address whether the decision of
the USCIS was final, the statutory authority under which this Court may review that decision, and/or authority
supporting jurisdiction in this case.

Furthermore, the Court directs counsel for Plaintiff to Fed. R. Civ. P. 5.2 and Local Rule 5.2-1, both
addressing privacy protections for filings made with the Court, because exhibits filed concurrently with the
Application contain the social security number, home address, birth date, and other personal information of
individuals involved in this action.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
